Petition for Writ of Mandamus Denied and Memorandum Opinion filed December
17, 2015.




                                         In The

                       Fourteenth Court of Appeals

                                   NO. 14-15-01017-CR

                      IN RE BRETT DAVID BOGUS, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  176th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1433472

                           MEMORANDUM OPINION

      On December 7, 2015, relator Brett David Bogus filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Stacey
Bond, presiding judge of the 176th District Court of Harris County, to rule on requests
for nunc pro tunc, clerk’s record, amended request for clerk’s record, arrest of judgment,
suspension of execution of sentence, motion to compel counsels to produce evidence
including investigating jurisdiction, motion for production state discovery packet,
motion for production of grand jury transcripts, and bill of exception.

      To be entitled to mandamus relief compelling a trial court to rule on a properly
filed motion, relator must establish that the trial court (1) had a legal duty to rule on the
motion, (2) was asked to rule on the motion, and (3) failed or refused to rule on the
motion within a reasonable time. In re Thompson, 14-14-00247-CV, 2014 WL 1482486,
at *1 (Tex. App.—Houston [14th Dist.] Apr. 15, 2014, orig. proceeding); In re Molina,
94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding). As the party
seeking relief, relator has the burden of providing this court with a sufficient record to
establish his right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.7(a)(1) (relator must file with petition “a certified or sworn
copy of every document that is material to the relator’s claim for relief and that was
filed in any underlying proceeding”). The record must show not only that the motion
was filed, but was brought to the attention of the trial court. See In re Molina, 94
S.W.3d at 886; In re Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig.
proceeding).

      Relator has not provided this court with a record that shows that he requested the
relief he seeks in his petition from the trial court and that the trial court failed to rule on
the requested relief within a reasonable time. Accordingly, we deny relator’s petition for
writ of mandamus.

                                                      PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                              2